Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-15-2009

Anthony Dickerson v. David DiGuglielmo
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2832




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Anthony Dickerson v. David DiGuglielmo" (2009). 2009 Decisions. Paper 2022.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/2022


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-69                                                         NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                      No. 08-2832
                                      ___________

  ANTHONY DICKERSON; DEVON COLLINS; EDWARD LAYMAN MONROE;
  GREGORY STOVER; ROBERT J. ROYSTER; RICHARD JOHNSON; CHARLES
  POULSON, Jr.; SALIM HICKMAN; LAWRENCE BELSER; HOWARD GIBSON;
  MAURICE EVERETT,
                                        Appellants

                                            v.

                             DAVID DIGUGLIELMO.
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                               (D.C. Civil No. 07-02984)
                      District Judge: Honorable Anita B. Brody
                     ____________________________________

   Submitted for Possible Dismissal for Lack of Jurisdiction or Pursuant to 28 U.S.C.
§ 1915(e)(2)(B) or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 December 31, 2008

               Before: BARRY, AMBRO AND SMITH, Circuit Judges

                           (Opinion filed: January 15, 2009)

                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Appellants, inmates at the State Correctional Institute (“SCI”) at Graterford,
Pennsylvania, filed a pro se petition for a writ of habeas corpus under 28 U.S.C. §§ 2241

and 2254 in the Eastern District of Pennsylvania. Appellants claim that the Pennsylvania

Department of Corrections violated the law by confiscating their legal material, including

certain items related to the Uniform Commercial Code.1 They seek “unconditional

discharge” from prison, or, in the alternative, new trials. The District Court found the

petition inappropriate for multi-party treatment because the unique factual situation of

each petitioner would have to be considered to resolve the petition; in other words, the

materials seized and the impact of that seizure on the reliability of the verdict against each

petitioner would have to be assessed. The District Court ordered appellants to file

individual habeas petitions by a certain date or face dismissal. Rather than file individual

petitions, they appealed from the order. Because we conclude that the District Court

lacks jurisdiction to entertain a habeas petition based on the claim presented by

appellants, either individually or as a group, we will summarily vacate the District Court’s

order and direct the court to enter an order dismissing the petition for lack of jurisdiction.

       We have jurisdiction under 28 U.S.C. § 1291, and because the issue in this case is

purely legal, we exercise plenary review. See Roussos v. Menifee, 122 F.3d 159, 161 n.3

(3d Cir. 1997). Appellants styled their action as a petition for a writ of habeas corpus and




       1
        The allegations in the habeas petition offer few factual details. However,
Appellants previously brought their claim as a civil rights violation under 42 U.S.C.
§ 1983. We affirmed the dismissal of that complaint; the circumstances relating to the
claim may be found in our opinion. See Monroe v. Beard, 536 F.3d 198 (3d Cir. 2008).

                                              2
the District Court treated it as such. “The label placed on a petition, however, is not

determinative.” Royce v. Hahn, 151 F.3d 116, 118 (3d Cir. 1998). Although appellants

have sought habeas relief by asking for release from prison, there is no connection

between their claim of illegal confiscation of legal materials and the fact or duration of

their confinement, which is the essence of habeas. Preiser v. Rodriguez, 411 U.S. 475,

484, 500 (1973). Appellants challenge whether the Department of Corrections may

declare certain material contraband and confiscate it. As we explained in Leamer v.

Fauver, 288 F.3d 532, 542 (3d Cir. 2002):

       “[W]henever the challenge ultimately attacks the ‘core of habeas’ -- the
       validity of the continued conviction or the fact or length of the sentence -- a
       challenge . . . must be brought by way of a habeas corpus petition.
       Conversely, when the challenge is to a condition of confinement such that a
       finding in plaintiff’s favor would not alter his sentence or undo his
       conviction, an action under § 1983 is appropriate.”

Appellants’ claim has no bearing on the validity of their convictions, nor would a

favorable resolution of it result in a speedier release from prison. The claim is essentially

a challenge to the conditions of confinement and is properly brought as a civil rights

action, which appellants have already, albeit unsuccessfully, done. Therefore, we

conclude that appellants’ claim is not cognizable under § 2241 or § 2254 and the District

Court lacked jurisdiction to consider their petition. In light of this disposition, the

motions for an “enforcement order” and to be temporarily removed from SCI-Graterford

are denied.




                                              3